DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2016/0002483) as evidenced by Chapman et al. (Growth Stages in Fruit Trees-From Dormant to Fruit Set, New York’s Food and Life Sciences Bulletin, No. 58, February 1976).
Considering Claims 1 and 9:  Zhao et al. teaches a method of treating a plant material before harvesting (¶0010) comprising the step of spraying onto the plant (¶0077) a material comprising a cellulose nanofibril (¶0107-08) produced from wood/sawdust or non-wood sources (¶0151) and a surfactant (¶0162-163), where the coating adheres to the plant material (¶0109), which includes the bud sites and buds of the plant as the entire plant is coated.  Zhao et al. teaches that the plant is protected from freeze-thaw damage by the coating (¶0176), and thus the coating must be present before or during the exposure to freezing temperatures.
	Zhao et al. teaches the plant as being fruit trees or vegetable crops (¶0076).  Chapman et al. shows that fruit trees contain buds and bud sites.
Considering Claim 2:  Zhao et al. teaches coating the entire plant with the composition (¶0076).
Considering Claim 4:  Zhao et al. teaches the plant as being fruit trees or vegetable crops (¶0076).
Considering Claims 5 and 8:  Zhao et al. teaches the nanofibrils as comprising hemicellulose/a xylan (¶0151).  The source of the xylan does not materially affect the structure thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0002483) as evidenced by Chapman et al. (Growth Stages in Fruit Trees-From Dormant to Fruit Set, New York’s Food and Life Sciences Bulletin, No. 58, February 1976) as applied to claim 1 above, and further in view of Chaker et al. (Cellulose (2014) 21:4247–4259).
Considering Claim 6:  Zhao et al. teaches the process of claim 1 as shown above.
	Zhao et al. does not teach the fibrillated cellulose as being straw.  However, Chaker et al. teaches forming nanofibrillated cellulose from rice straw (Abstract).  Zhao et al. and Chaker et al. are analogous art as they are concerned with the same field of endeavor, namely nanofibrillated cellulose.  It would have been obvious to a person having ordinary skill in the art to have prepared the nanofibrillated cellulose of Zhao et al. from straw as in Chaker et al., and the motivation to do so would have been, as Chaker et al. suggests, the agricultural by-products are a renewable, sustainable and abundant source (pg. 4248).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2016/0002483) as evidenced by Chapman et al. (Growth Stages in Fruit Trees-From Dormant to Fruit Set, New York’s Food and Life Sciences Bulletin, No. 58, February 1976) as applied to claim 1 above.
Considering Claim 7:  Zhao et al. teaches the process of claim 1 as shown above.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have optimized the application temperature through routine experimentation, and the motivation to do so would have been, to allow for the application of the coating under the conditions present in the field. 

Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the process of Zhao et al. does not teach that the process prevents or limits ice nucleation on buds is not persuasive.  Zhao et al. teaches the same process steps as the instant specification, which includes spraying the claimed composition onto a plant having a plurality of buds or bud sites.  Further, Zhao et al. teaches that the plant is protected from freeze-thaw damage by the coating (¶0176), and thus the process would provide protection from damage during freezing.  As such, the process of Zhao et al. would inherently prevent or limit ice nucleation on buds of a plant.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).   See MPEP § 2111.02.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").  See MPEP § 2112.
B)  The applicant’s argument that Zhao et al. does not teach selecting a plant having a plurality of buds or bud sites is not persuasive.  Zhao et al. teaches the plant as being fruit trees or vegetable crops (¶0076).  Chapman et al. shows that fruit trees contain buds and bud sites.
C) The applicant’s argument of unexpected results is not persuasive.  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767